J-S26002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    L.W.C.                                    :   IN THE SUPERIOR COURT OF
                                              :        PENNSYLVANIA
                                              :
      v.                                      :
                                              :
                                              :
    S.S.                                      :
                                              :
            Appellant                         :   No. 3096 EDA 2018

                 Appeal from the Order Entered September 17, 2018
                In the Court of Common Pleas of Northampton County
                 Domestic Relations at No(s): C0048PF2018000712


BEFORE:         PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                       FILED SEPTEMBER 11, 2019

           Appellant, S.S., appeals from the order entered against him in the Court

of Common Pleas of Northampton County, pursuant to a petition brought

under the Protection from Abuse Act, 23 Pa.C.S.A. §§ 6101-6122, by his

girlfriend, L.W.C. S.S. contends he entered into the order based upon mutual

mistake, and his trial counsel was ineffective. After careful review, we affirm.

           On September 5, 2018, L.W.C. filed a petition for a Protection from

Abuse (“PFA”) order against her boyfriend, S.S. The court entered a temporary

PFA order pending a final evidentiary hearing on September 17, 2018. At the

hearing, a consent order was entered by the parties for a period of three years.

See N.T., Hearing, 9/17/18, at 2. The parties also agreed S.S., who was New




*   Retired Senior Judge assigned to the Superior Court.
J-S26002-19



York resident, would not have to surrender his firearms to the Sheriff. See

id., at 2-3.

      However, the PFA order issued by the court did not reflect the parties’

agreement concerning S.S.’s gun ownership rights. As a result, the court

modified the PFA to clarify the order would not impact S.S.’s right to own,

possess, acquire, or transfer firearms. See PFA Order 9/19/18.

      On September 25, 2018, S.S. filed a pro se motion for reconsideration

of the PFA order. At the hearing, S.S. argued he was unable to buy firearms

because the federal background check application “clearly states that anyone

with a PFA is not authorized to purchase a weapon.” N.T., Hearing, 10/3/18,

at 7. After explaining that the PFA order did not impact his gun rights, the

court denied S.S.’s motion and instructed him to file an appeal with this Court.

See id., at 8-9. S.S. filed a timely notice of appeal.

      In his first issue on appeal, S.S. asserts that the PFA order was signed

and entered based upon mutual mistake of the parties. We disagree.

      We review a lower court’s legal conclusions in a PFA action for an error

of law or an abuse of discretion. See Lawrence v. Bordner, 907 A.2d 1109,

1112 (Pa. Super. 2006). A court may grant “any protection order or approve

any consent agreement to bring about the cessation of abuse.” 23 Pa. C.S.A.

§ 6108(a). A decree entered by consent of the parties is so conclusive that it

will be reviewed only on a showing that an objecting party’s consent was

obtained by fraud or based on a mutual mistake. See Lee v. Carney, 645

A.2d 1363, 1365 (Pa. Super. 1994).


                                       -2-
J-S26002-19



      S.S. argues he has established that the consent order was entered by

mutual mistake. He contends that neither party intended to restrict his right

to purchase firearms. He believes that since the mere entry of the PFA order

precludes him from purchasing a firearm despite any language to the contrary

in the order, see 18 U.S.C. § 922, the parties were operating under a mutual

mistake when they signed the consent order.

      However, S.S.’s argument describes a mistake of law, not of fact. “A

mistake of law is a mistake as to the legal consequences of an assumed state

of facts.” Acme Markets, Inc. v. Valley View Shopping Center, Inc., 493

A.2d 736, 737 (Pa. Super. 1985). Parties are found to have made a mistake

of law where they are fully aware of all the operative facts but misunderstand

the legal effect of those facts. See id. Unlike a mistake of fact, a mistake of

law does not entitle a party to rescission of their obligations under the

contract. See id.

      Here, the certified record reflects the parties orally agreed that S.S.

would not have to surrender his firearms as a condition of the PFA order. N.T.,

Hearing, 9/17/18, at 2-3. Even though the resulting order did not reflect the

parties’ agreement, a the trial court subsequently issued an order clarifying

that S.S.’s right to own, possess, acquire, or transfer firearms would not be

impacted by the PFA order. See PFA Order, 9/19/18. Consequently, the

September 19, 2018 order accurately sets forth the parties’ agreement.

      It is the legal consequences of the agreement itself which forms the

basis of S.S.’s claim of mutual mistake. This is a clear mistake of law. As such,


                                      -3-
J-S26002-19



we conclude S.S. failed to show that his consent to the PFA order was obtained

based upon mutual mistake. See Lee, 645 A.2d at 1365 (observing that our

Court does not judge the parties’ wisdom in consenting to a PFA and that so

long as the order succeeds in terminating any abuse, the purpose of the PFA

Act has been fulfilled).

      In his final issue on appeal, S.S. argues his trial counsel was ineffective

because he misrepresented the contents of the September 17, 2018 order to

him. However, we cannot conduct a meaningful review of S.S.’s remaining

issue on appeal because his argument does not conform to the Pennsylvania

Rules of Appellate Procedure.

      Every   appellate    argument   must    conform    to   the   fundamental

requirements of the Rules of Appellate Procedure. See Commonwealth v.

Perez, 93 A.3d 829, 837 (Pa. 2014). This Court may dismiss an appeal if the

appellant’s claims fail to contain developed argument or citation to supporting

authorities and the record. See Pa.R.A.P. 2119(a),(c); see also Giant Food

Stores, LLC v. THF Silver Spring Dev., L.P., 959 A.2d 438, 444 (Pa. Super

2008).

      Here, S.S. argues that counsel was ineffective for failing to advise him

of the legal implications of the consent order. His argument, which covers

slightly over a page in his brief, contains a single citation to authority. He

argues this authority supports his contention that he had a right to effective

counsel at the PFA hearing. It does not. See Weir v. Weir, 631 A.2d 650,




                                      -4-
J-S26002-19



658 (Pa. Super. 1993) (declining to reach the issue of whether a PFA

respondent is entitled effective assistance of counsel).

      Even if we assume S.S. had right to effective assistance of counsel, his

argument cites to no authority, and indeed develops no argument, that

counsel was ineffective beyond bald assertions. See Pa.R.A.P. 2119(a),(c).

The Rules of Appellate Procedure unambiguously state that each issue raised

by an appellant must be supported by discussion and analysis of pertinent

authority. See Giant Food Stores, LLC, 959 A.2d at 444. Otherwise, the

issue is waived. See id. Therefore, we find this issue waived.

      As we conclude S.S. is due no relief on either issue raised on appeal, we

affirm the PFA order.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/19




                                      -5-